UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4630 John Hancock Investment Trust III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: January 31, 2007 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Greater China Opportunities Fund Securities owned by the Fund on January 31, 2007 (unaudited) Issuer Shares Value Common stocks 100.00% (Cost $152,744,441) Airlines 1.02% China Southern Airlines Co., Ltd. (China) (I) 4,000,000 1,859,381 Apparel, Accessories & Luxury Goods 0.19% Glorious Sun Enterprises Ltd. (Hong Kong) 700,000 351,387 Application Software 0.31% Kingdee International Software Group Co., Ltd. (China) 1,044,000 570,861 Asset Management & Custody Banks 0.91% iShares MSCI Taiwan Index Fund (Taiwan) 117,000 1,663,740 Auto Parts & Equipment 0.10% Zhejiang Shibao Co., Ltd. (China) (I) 1,690,000 188,281 Automobile Manufacturers 1.71% Denway Motors Ltd. (Hong Kong) 7,450,000 3,138,730 Commodity Chemicals 0.88% Sinopec Shanghai Petrochemical Co., Ltd. (China) 3,280,000 1,604,497 Communications Equipment 0.93% ZTE Corp. (China) 379,400 1,710,180 Computer Storage & Peripherals 0.96% TPV Technology Ltd. (Hong Kong) 2,856,000 1,766,473 Construction & Engineering 3.52% Baoye Group Co., Ltd. (China) 1,064,000 1,861,205 China Communications Construction Co., Ltd. (China) (I) 2,036,000 2,317,829 COSCO International Holdings Ltd. (Hong Kong) 5,960,000 2,274,387 Construction Materials 0.49% Anhui Conch Cement Co., Ltd. (China) 264,000 890,813 Consumer Electronics 0.29% Fujikon Industrial Holdings Ltd. (Hong Kong) 2,318,000 528,366 Distributors 1.31% China Resources Enterprise Ltd. (Hong Kong) 580,000 1,808,543 Huabao International Holdings Ltd. (Hong Kong) 1,050,000 586,243 Page 1 John Hancock Greater China Opportunities Fund Securities owned by the Fund on January 31, 2007 (unaudited) Diversified Banks 19.16% Bank of China Ltd. (China) (I) 15,391,000 7,607,745 Bank of Communications Co., Ltd. (China) 1,954,000 2,109,376 Bank of East Asia Ltd. (Hong Kong) 792,400 4,551,020 China Construction Bank (China) 14,850,000 8,747,543 China Merchants Bank Co., Ltd. (China) (I) 779,000 1,679,892 CITIC International Financial Holdings Ltd. (Hong Kong) 2,950,000 2,470,595 Industrial & Commercial Bank of China (China) (I) 13,640,000 7,912,512 Diversified Metals and Mining 0.73% Hunan Non-Ferrous Metal Corp., Ltd. (China) (I) 2,326,000 1,328,453 Diversified REIT's 1.41% GZI Real Estate Investment Trust (Hong Kong) 6,522,000 2,589,073 Electronic Equipment Manufacturers 1.67% Au Optronics Corp., American Depositary Receipt (ADR) (Taiwan) 51,500 691,645 Kingboard Chemical Holdings Ltd. (Hong Kong) 342,000 1,408,020 Yorkey Optical International Cayman Ltd. (Hong Kong) 2,878,000 965,592 Fertilizers & Agricultural Chemicals 0.82% Century Sunshine Ecological Technology Holdings Ltd. (Hong Kong) 7,700,000 1,498,774 Footwear 1.85% Hongguo International Holdings Ltd. (China) (I) 2,149,000 1,608,376 Prime Success International Group Ltd. (Hong Kong) 1,600,000 1,782,547 Forest Products 0.40% Sino-Forest Corp. (Canada) (I) 90,900 732,344 Gas Utilities 0.91% Xinao Gas Holdings Ltd. (China) 600,000 560,888 Zhengzhou Gas Co., Ltd. (China) 9,560,000 1,101,798 Health Care Supplies 0.22% Shandong Weigao Group Medical Polymer Co., Ltd. (China) 312,000 405,929 Heavy Electrical Equipment 1.60% Harbin Power Equipment Co., Ltd. (China) 2,636,000 2,936,746 Highways & Railtracks 3.34% Anhui Expressway Co., Ltd. (China) 1,962,000 1,680,842 Road King Infrastructure Ltd. (Hong Kong) 2,396,000 3,737,110 Zhejiang Expressway Co., Ltd. (China) 898,000 693,419 Home Furnishings 0.24% Kasen International Holdings Ltd. (China) 2,975,000 434,304 Hotels, Resorts & Cruise Lines 0.75% China Travel International Investment Hong Kong Ltd. (Hong Kong) 3,140,000 1,371,153 Page 2 John Hancock Greater China Opportunities Fund Securities owned by the Fund on January 31, 2007 (unaudited) Hypermarkets & Super Centers 1.30% Lianhua Supermarket Holdings Co., Ltd. (China) 1,693,000 2,380,461 Independent Power Producers & Energy Traders 2.27% China Power International Development Ltd. (Hong Kong) 5,259,000 2,848,691 China Resources Power Holdings Co., Ltd. (Hong Kong) 834,000 1,307,222 Industrial Conglomerates 1.45% China Everbright International Ltd. (Hong Kong) 2,340,000 452,475 Citic Pacific Ltd. (Hong Kong) 630,000 2,206,478 Industrial Machinery 1.48% Enric Energy Equipment Holdings Ltd. (Hong Kong) (I) 1,310,000 768,314 Shanghai Prime Machinery Co. (China) (I) 4,840,000 1,933,756 Integrated Oil & Gas 9.51% China Petroleum & Chemical Corp. (China) 2,790,000 2,333,024 PetroChina Co., Ltd. (China) 12,310,000 15,085,920 Integrated Telecommunication Services 3.10% China Netcom Group Corp. (Hong Kong) Ltd. (Hong Kong) 597,000 1,487,712 China Telecom Corp. Ltd. (China) 8,686,000 4,193,368 Internet Retail 0.31% Shanghai Zendai Property Ltd. (Hong Kong) (I) 17,710,000 562,435 IT Consulting & Other Services 0.42% Chinasoft International Ltd. (China) 2,110,000 518,783 SinoCom Software Group Ltd. (Hong Kong) 1,142,000 255,921 Life & Health Insurance 3.72% China Life Insurance Co., Ltd. (China) 2,330,000 6,802,876 Marine Ports & Services 1.85% China Merchants Holdings International Co., Ltd. (Hong Kong) 654,670 2,397,675 Cosco Pacific Ltd. (Hong Kong) 400,000 998,841 Office REIT's 1.15% Champion Real Estate Investment Trust (Hong Kong) (I) 3,800,000 2,102,176 Oil & Gas Exploration & Production 4.47% CNOOC Ltd. (Hong Kong) 9,619,000 8,178,992 Other Diversified Financial Services 1.17% China Everbright Ltd. (Hong Kong) (I) 2,241,000 2,149,441 Packaged Foods & Meats 0.99% China Fishery Group Ltd. (China) 333,000 918,890 China Yurun Food Group Ltd. (Hong Kong) 575,000 519,109 Page 3 John Hancock Greater China Opportunities Fund Securities owned by the Fund on January 31, 2007 (unaudited) COFCO International Ltd. (Hong Kong) 350,000 367,522 Personal Products 0.47% China Flavors & Fragrances Co., Ltd. (Hong Kong) (I) 2,060,000 867,890 Railroads 0.62% Guangshen Railway Co., Ltd. (China) 1,898,000 1,135,050 Real Estate Management & Development 5.07% China Overseas Land & Investment Ltd. (Hong Kong) 2,386,000 2,636,835 China Resources Land Ltd. (Hong Kong) 1,934,000 1,941,665 China Seven Star Shopping Ltd. (Hong Kong) (I) 11,700,000 973,870 Guangzhou Investment Co., Ltd. (Hong Kong) 4,560,000 1,051,088 Kerry Properties Ltd. (Hong Kong) 400,000 1,874,748 Shenzhen Investment Ltd. (Hong Kong) 528,000 215,012 Shimao Property Holdings Ltd. (China) (I) 384,000 590,085 Semiconductors 1.44% Advanced Semiconductor Manufacturing Corp. (China) (I) 10,460,000 1,192,130 Solomon Systech International Ltd. (Hong Kong) 7,800,000 1,438,331 Technology Distributors 2.39% Oriental Investment Corp., Ltd. (Hong Kong) (I) 16,840,000 1,617,354 Digital China Holdings Ltd. (Hong Kong) 7,606,800 2,766,446 Textiles 0.33% Formosa Taffeta Co., Ltd. (Taiwan) 780,000 596,957 Wireless Telecommunication Services 10.77% China Mobile (Hong Kong) Ltd. (Hong Kong) 2,150,000 19,713,025 Total investments (Cost $152,744,441) 100.00% Page 4 John Hancock Greater China Opportunities Fund Footnotes to Schedule of Investments January 31, 2007 (unaudited) (I) Non-income-producing security. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The cost of investments owned on January 31, 2007, including short-term investments, was $152,744,441. Gross unrealized appreciation and depreciation of investments aggregated $32,604,480 and $2,241,741, respectively, resulting in net unrealized appreciation of $30,362,739. Footnotes to Schedule of Investments - Page 1 John Hancock Mid Cap Growth Fund Securities owned by the Fund on January 31, 2007 (unaudited) Issuer Shares Value Common stocks 75.00% (Cost $101,538,041) Apparel, Accessories & Luxury Goods 3.55% Coach, Inc. (I) 126,000 5,778,360 Apparel Retail 3.00% Urban Outfitters, Inc. (I)(L) 200,000 4,880,000 Asset Management & Custody Banks 2.17% Affiliated Managers Group, Inc. (I)(L) 31,650 3,525,810 Automotive Retail 3.05% Advance Auto Parts, Inc. 131,000 4,971,450 Biotechnology 1.18% Cephalon, Inc. (I)(L) 26,500 1,918,865 Broadcasting & Cable TV 3.01% XM Satellite Radio Holdings, Inc. (Class A) (I)(L) 344,500 4,895,345 Coal & Consumable Fuels 1.11% Aventine Renewable Energy Holdings, Inc. (I)(L) 114,450 1,808,310 Communications Equipment 3.56% Comverse Technology, Inc. (I) 300,000 5,805,000 Computer Storage & Peripherals 1.87% SanDisk Corp. (I) 75,900 3,051,180 Construction & Farm Machinery 3.24% Oshkosh Truck Corp. (L) 100,000 5,280,000 Diversified Commercial Services 2.74% Sotheby's 120,150 4,455,162 Electrical Components & Equipment 2.45% Roper Industries, Inc. 77,000 3,997,840 Electronic Manufacturing Services 1.31% Jabil Circuit, Inc. (I) 88,800 2,130,312 Health Care Services 1.92% PDL BioPharma, Inc. (I)(L) 152,100 3,119,571 Page 1 John Hancock Mid Cap Growth Fund Securities owned by the Fund on January 31, 2007 (unaudited) Health Care Supplies 3.46% Gen-Probe, Inc. (I) 109,000 5,637,480 Hotels, Resorts & Cruise Lines 2.77% Starwood Hotels & Resorts Worldwide, Inc. 72,000 4,505,760 Household Appliances 1.70% iRobot Corp. (I)(L) 151,450 2,766,991 Leisure Products 4.02% Jarden Corp. (I)(L) 178,450 6,543,761 Metal & Glass Containers 2.99% Crown Holdings, Inc. (I) 220,500 4,866,435 Oil & Gas Drilling 2.22% ENSCO International, Inc. 71,000 3,611,770 Oil & Gas Equipment & Services 3.47% BJ Services Co. 71,000 1,963,860 Grant Prideco, Inc. (I) 94,000 3,682,920 Oil & Gas Exploration & Production 5.41% Pinnacle Gas Resources, Inc. (I)(S) 300,000 3,300,000 Toreador Resources Corp. (I) 205,700 5,516,874 Semiconductor Equipment 4.77% MEMC Electronic Materials, Inc. (I) 106,650 5,588,460 Varian Semiconductor Equipment Associates, Inc. (I)(L) 53,000 2,180,950 Semiconductors 5.65% RF Micro Devices, Inc. (I) 529,000 4,083,880 Trident Microsystems, Inc. (I)(L) 245,350 5,120,455 Soft Drinks 2.81% Hansen Natural Corp. (I)(L) 120,000 4,570,800 Systems Software 1.57% Quality Systems, Inc. (I)(L) 60,150 2,552,165 Page 2 John Hancock Mid Cap Growth Fund Securities owned by the Fund on January 31, 2007 (unaudited) Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 25.00% (Cost $40,711,853) Joint Repurchase Agreement 1.23% Investment in a joint repurchase agreement transaction with Cantor Fitzgerald LP  Dated 1-31-07, due 2-1-07 (Secured by U.S. Treasury Inflation Indexed Notes 2.000%, due 1-15-16, 2.375%, due 4-15-11, 2.500%, due 7-15-16, and 3.625%, due 1-15-08). Maturity value: $2,014,292 5.220 2,014 2,014,000 Shares Cash Equivalents 23.77% AIM Cash Investment Trust (T) 38,698 38,697,853 Total investments (Cost $142,249,894) 100.00% Page 3 John Hancock Mid Cap Growth Fund Footnotes to Schedule of Investments January 31, 2007 (unaudited) (I) Non-income-producing security. (L) All or a portion of this security is on loan as of January 31, 2007. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $3,300,000 or 2.03% of the Fund's total investments as of January 31, 2007. (T) Represents investment of securities lending collateral. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on January 31, 2007, including short-term investments, was $142,249,894. Gross unrealized appreciation and depreciation of investments aggregated $27,453,017 and $6,881,292, respectively, resulting in net unrealized appreciation of $20,571,725. Footnotes to Schedule of Investments - Page 1 John Hancock International Fund Securities owned by the Fund on January 31, 2007 (unaudited) Issuer Shares Value Common stocks 94.57% (Cost $95,993,801) Australia 1.43% CSL Ltd. (Biotechnology) 33,154 1,783,038 Canada 3.51% Aur Resources, Inc. (Diversified Metals & Mining) 32,100 617,580 HudBay Minerals, Inc. (Diversified Metals & Mining) (I) 35,600 657,472 Inmet Mining Corp. (Diversified Metals & Mining) 12,200 629,327 Rogers Communications, Inc. (Class B) (Wireless Telecommunication Services) 42,000 1,295,154 Teck Cominco Ltd. (Class B) (Diversified Metals & Mining) 15,800 1,161,308 China 2.62% China Communications Construction Co., Ltd. (Construction & Engineering) (I) 1,598,000 1,819,199 Foxconn International Holdings Ltd. (Communications Equipment) (I) 284,000 849,194 Suntech Power Holding Co., Ltd., American Depositary Receipt (ADR) (Electrical Components & Equipment) (I) 16,100 592,480 Denmark 1.11% FLSmidth & Co., A/S (Construction & Engineering) 21,050 1,375,673 France 11.29% Alstom (Heavy Electrical Equipment) (I) 21,368 2,601,736 BNP Paribas SA (Diversified Banks) 21,930 2,437,914 Lafarge SA (Construction Materials) 18,993 2,899,955 Total SA (Integrated Oil & Gas) 27,128 1,826,027 Vallourec SA (Industrial Machinery) 4,304 1,109,059 Veolia Environnment SA (Multi-Utilities) 45,235 3,159,460 Germany 7.27% Deutsche Postbank AG (Diversified Banks) 18,308 1,570,400 Fresenius AG (Health Care Equipment) 6,325 1,331,729 Hypo Real Estate Holding AG (Thrifts & Mortgage Finance) 18,015 1,180,312 IVG Immobilien AG (Real Estate Management & Development) 42,800 1,928,224 Puma AG Rudolf Dassler Sport (Footwear) 2,561 927,850 Solarworld AG (Electrical Components & Equipment) 8,894 688,700 Stada Arzneimittel AG (Pharmaceuticals) 24,640 1,419,058 Hong Kong 3.05% Hutchison Telecommunications International Ltd. (Wireless Telecommunication Services) (I) 640,000 1,540,776 Page 1 John Hancock International Fund Securities owned by the Fund on January 31, 2007 (unaudited) Melco International Development Ltd. (Industrial Conglomerates) (I) 750,000 1,586,621 Nine Dragons Paper Holdings Ltd. (Paper Products) 389,000 660,534 Ireland 4.93% Bank of Ireland (Diversified Banks) 90,293 2,012,329 C&C Group Plc (Distillers & Vintners) 71,155 1,052,222 Kingspan Group Plc (Building Products) 121,678 3,062,679 Italy 2.90% Intesa Sanpaolo SpA (Diversified Banks) (I) 157,858 1,186,669 UniCredito Italiano SpA (Diversified Banks) 262,456 2,421,445 Japan 22.39% ASICS Corp. (Footwear) 94,000 1,080,969 Chugai Pharmaceutical Co., Ltd. (Pharmaceuticals) 63,000 1,408,854 Fuji Electric Holdings Co., Ltd. (Electrical Components & Equipment) 237,000 1,112,897 Haseko Corp. (Homebuilding) (I) 397,000 1,526,166 Isetan Co., Ltd. (Department Stores) 85,300 1,600,785 Japan Steel Works Ltd. (The) (Industrial Machinery) 80,000 661,376 Japan Tobacco, Inc. (Tobacco) 544 2,608,466 Mitsubishi Estate Co., Ltd. (Real Estate Management & Development) 94,000 2,681,052 Mitsubishi UFJ Financial Group, Inc. (Diversified Banks) 160 1,931,217 Mitsui & Co., Ltd. (Trading Companies & Distributors) 70,000 1,115,741 Nippon Electric Glass Co., Ltd. (Electronic Equipment Manufacturers) 71,000 1,690,476 Nomura Holdings, Inc. (Investment Banking & Brokerage) 71,700 1,455,221 Sumitomo Mitsubishi Silicon Corp. (Semiconductors) 71,200 2,566,402 Sumitomo Mitsui Financial Group, Inc. (Diversified Banks) 123 1,250,744 Tokuyama Corp. (Specialty Chemicals) 83,000 1,327,753 Toyota Motor Corp. (Automobile Manufacturers) 39,700 2,609,251 Yakult Honsha Co., Ltd. (Packaged Foods & Meats) 42,400 1,209,325 Luxembourg 4.08% Millicom International Cellular SA (Wireless Telecommunication Services) (I) 36,400 2,418,416 Stolt Offshore SA (Oil & Gas Equipment & Services) (I) 77,200 1,491,442 Tenaris SA, ADR (Oil & Gas Equipment & Services) 24,400 1,158,268 Mexico 1.09% Fomento Economico Mexicano SA de CV (Soft Drinks) 26,100 312,044 Fomento Economico Mexicano SA de CV, ADR (Soft Drinks) 8,700 1,044,609 Norway 2.27% Telenor ASA (Integrated Telecommunication Services) 106,200 2,144,958 TGS Nopec Geophysical Co. ASA (Oil & Gas Equipment & Services) (I) 33,300 676,559 Portugal 1.21% Banco Espirito Santo SA (Diversified Banks) 78,684 1,506,083 Page 2 John Hancock International Fund Securities owned by the Fund on January 31, 2007 (unaudited) Singapore 1.43% DBS Group Holdings Ltd. (Diversified Banks) 124,000 1,775,406 South Korea 0.47% Hyundai Engineering & Construction Co., Ltd. (Construction & Engineering) (I) 11,500 588,741 Sweden 3.45% Boliden AB (Diversified Metals & Mining) 55,500 1,286,428 Modern Times Group MTG AB (B Shares) (Broadcasting & Cable TV) 25,900 1,633,723 SSAB Svenskt Stal AB (Series A) (Steel) 56,600 1,368,788 Switzerland 10.75% ABB Ltd. (Heavy Electrical Equipment) 85,807 1,512,866 Compagnie Financiere Richemont AG (Apparel, Accessories & Luxury Goods) 31,136 1,731,719 Nestle SA (Packaged Foods & Meats) 4,408 1,611,757 Nobel Biocare Holding AG (Health Care Equipment) 3,997 1,318,933 Panalpina Welttransport Holding AG (Air Freight & Logistics) 13,911 2,045,735 Roche Holding AG (Pharmaceuticals) 20,226 3,788,120 UBS AG (Diversified Capital Markets) 21,695 1,352,677 United Kingdom 8.59% ARM Holdings Plc (Semiconductors) 265,037 630,322 Barclays Plc (Diversified Banks) 146,487 2,121,828 BT Group Plc (Integrated Telecommunication Services) 484,277 2,900,646 International Power Plc (Independent Power Producers & Energy Traders) 394,924 2,784,819 Scottish & Newcastle Plc (Brewers) 57,624 612,467 Shire Plc (Pharmaceuticals) 78,097 1,632,620 United States 0.73% Southern Copper Corp. (Diversified Metals & Mining) 14,600 912,500 Issuer Shares Value Warrants 2.34% (Cost $2,225,172) India 1.08% Bharti Tele-Ventures Ltd. (Integrated Telecommunication Services) (B)(I)(R) 83,368 1,338,084 Taiwan 1.26% Hon Hai Precision Industry Co., Ltd. (Electronic Equipment Manufacturers) (I)(R) 230,000 1,570,900 Page 3 John Hancock International Fund Securities owned by the Fund on January 31, 2007 (unaudited) Interest Par value Issuer, description, maturity date rate Value Short-term investments 3.09% (Cost $3,838,000) Joint Repurchase Agreement 3.09% Investment in a joint repurchase agreement transaction with Cantor Fitzgerald & Co.  Dated 1-31-07 due 2-1-07 (secured by U.S. Treasury Inflation Indexed Notes 2.000% due 1-15-16, 2.375% due 4-15-11, 2.500% due 7-15-16 and 3.625% due 1-15-08). Maturity value: $3,838,557 5.220 3,838 3,838,000 Total investments (Cost $102,056,973) 100.00% Page 4 John Hancock International Fund Footnotes to Schedule of Investments January 31, 2007 (unaudited) (B) This security is fair valued in good faith under procedures established by the Board of Trustees. This security amounted to $1,338,084 or 1.08% of the Fund's total investments as of January 31, 2007. (I) Non-income-producing security. (R) Equity-linked warrant. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on January 31, 2007, including short-term investments, was $102,056,973. Gross unrealized appreciation and depreciation of investments aggregated $23,880,045 and $1,606,741, respectively, resulting in net unrealized appreciation of $22,273,304. Footnotes to Schedule of Investments - Page 1 John Hancock International Fund Forward foreign currency exchange contracts January 31, 2007 (unaudited) Principal amount Currency covered by contract Expiration month Depreciation SELLS Euro $796,951 February 2007 $3,259 Forward foreign currency exchange contracts ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Investment Trust III By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 28, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 28, 2007 By: /s/ John G. Vrysen John G. Vrysen Chief Financial Officer Date: April 2, 2007
